DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the fixing step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the proper antecedent basis (a fixing step) should be used because “fixing step” does not recite in the patent claim 17. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 10, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obendorfer et al. (US 20220231568 A1).
Regarding claim 1, Obendorfer teaches an electric motor comprising: 
a housing (4) including a shield (32) defining an aperture (fig 2); 
a busbar (60a) extending from a stator (18) towards the aperture, the busbar (60a) disposed within the housing (4); 
an end plate (6); and 
a contact adapter (52, fig 5) including,  
a base member (54), 
a contact member (56) extending from the base member (54) and contacting the busbar (6);
a protrusion (72a) extending from the base member (54), wherein at least a portion of the protrusion (the whole portion 72a) is sandwiched between the shield (32) and the end plate (6).

    PNG
    media_image1.png
    516
    513
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    657
    560
    media_image2.png
    Greyscale

Regarding claim 2, Obendorfer teaches a portion of the contact member (56) is at least partially embedded in the protrusion (72a, fig 10).

    PNG
    media_image3.png
    402
    643
    media_image3.png
    Greyscale

Regarding claim 8, Obendorfer teaches the end plate (6) defines a recess (14) and the contact adapter (52) nests within the recess (14, via portion 16).
Regarding claim 10, Obendorfer teaches the protrusion (72a) is integrally molded to the base member (54, fig 10).
Regarding claim 13, Obendorfer teaches a contact adapter (52) for use in an electric motor (2) comprising: 
a body (54) including a bottom portion (54b), a top portion (54a), and a first sidewall (66) extending therebetween in a vertical direction; 
a contact member (56) including a first end (56a) and a second end (56b), wherein the first end (56a) extends in the vertical direction from the body (54) and the second end (56b) extends in a horizontal direction, substantially orthogonal to the vertical direction, from the body (54); and 
a first foot (76) extending from the bottom portion of the body (54).

    PNG
    media_image4.png
    546
    476
    media_image4.png
    Greyscale

Regarding claim 14, Obendorfer teaches a second foot (another pair 76), wherein the first foot (76) extends from a first distal end of the first sidewall (66) and the second foot (76) extends from a second distal end of the first sidewall (66, fig 10).
Regarding claim 15, Obendorfer teaches the first foot and the second foot (76) each include a number of deformable ribs (para [0078]).
Regarding claim 16, Obendorfer teaches the first foot and the second foot (76) are parallel to at least a portion of the second of the contact member (fig 10).
Regarding claim 17, Obendorfer teaches a method of assembling an electric motor having a contact adapter (52) including a base member (54), a contact member (56), and a protrusion (72a), the contact member (56) and the protrusion (72a) extending from the base member (54, fig 10), the method comprising: 
inserting at least a portion of the contact adapter (56) into a receptacle (72) defined by an end portion (32) of the electric motor (2, fig 1); 
attaching the contact member (56) to a busbar (60a) disposed within a housing (4) of the electric motor (2); and 
placing an end plate (6) to sandwich the protrusion (72a) of the contact adapter (52) between the end plate (6) and the end portion (32) of the electric motor (2).
Regarding claim 18, Obendorfer teaches fixing the end plate (6) to the end portion (32) so that deformable ribs (76) extending from the protrusion deform (para [0078]).
Regarding claim 20, Obendorfer teaches the fixing step includes the end plate (6) so that portions of the end plate (6) abut against the end portion (32) of the electric motor (2, fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obendorfer in view of Takahashi et al. (US 20210305853 A1).
Regarding claim 3, Obendorfer teaches the claimed invention as set forth in claim 1, except for the added limitation of the protrusion includes a number of deformable ribs configured to engage the end plate.
Takahashi teaches a motor and mounting method having a protrusion (44) includes a number of deformable ribs (442) configured to engage the end plate (42, fig 15A-15C) to reduce manufacturing time (para [0115]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Obendorfer’s motor with the protrusion includes a number of deformable ribs configured to engage the end plate as taught by Takahashi.  Doing so would reduce manufacturing time (para [0115]).
Regarding claim 4, Obendorfer in view of Takahashi teaches the claimed invention as set forth in claim 3, except for the added limitation of a deformable rib of the number of deformable ribs has a triangular shape.
An artisan would have ordinary skill in the art at the time the invention was made to figure out a suitable shape of the rib to fit to the end plate, so that reducing the motor size.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Obendorfer in view of Takahashi’s motor with a deformable rib of the number of deformable ribs has a triangular shape as recited in the instant invention.  Doing so would reduce the motor size because a change in size or shape is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5, Obendorfer in view of Takahashi teaches the claimed invention as set forth in claim 3, except for the added limitation of the number of deformable ribs are configured to deform so that portions of the end plate contact portions of the shield.
Takahashi further teaches a motor having deformable ribs (442) are configured to deform so that portions of the end plate (42) contact portions of the shield (43, fig 2) to reduce manufacturing time (para [0115]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Obendorfer in view of Takahashi’s motor with the number of deformable ribs are configured to deform so that portions of the end plate contact portions of the shield as further taught by Takahashi.  Doing so would reduce manufacturing time (para [0115]).
Regarding claim 6, Obendorfer in view of Takahashi teaches the claimed invention as set forth in claim 3, Obendorfer further teaches the protrusion (72a) includes a distal portion (76) extending beyond the base member (54, fig 10).
Regarding claim 7, Obendorfer in view of Takahashi teaches the claimed invention as set forth in claim 3, Obendorfer further teaches a deformable rib (76) of the number of deformable ribs extends from a top surface of the distal portion (fig 10).
Regarding claim 9, Obendorfer teaches the claimed invention as set forth in claim 1, except for the added limitation of the contact adapter includes a number of locating pins extending from the base member and configured to be received by a number of locating apertures defined by the shield.
Takahashi teaches a motor having a contact adapter (44) includes a number of locating pins (442) extending from the base member (440) and configured to be received by a number of locating apertures (425) defined by the shield (42) to reduce manufacturing time (para [0115]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Obendorfer’s motor with the contact adapter includes a number of locating pins extending from the base member and configured to be received by a number of locating apertures defined by the shield as taught by Takahashi.  Doing so would reduce manufacturing time (para [0115]).

Claim(s) 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obendorfer in view of Palmer et al. (US 20220069677 A1).
Regarding claim 11, Obendorfer teaches the claimed invention as set forth in claim 1, except for the added limitation of a fastener forming a fastening joint and connecting the end plate to the shield.
Palmer teaches a motor having a fastener (56) forming a fastening joint and connecting the end plate (52) to the shield (52) to secure the plate in the end shield (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Obendorfer’s motor with a fastener forming a fastening joint and connecting the end plate to the shield as taught by Palmer.  Doing so would secure the plate in the end shield (abstract).
Regarding claim 19, Obendorfer teaches the claimed invention as set forth in claim 18, except for the added limitation of the fixing step includes fastening a number of fasteners to the end plate and the end portion.
Palmer teaches a motor having a fastener (56) wherein the fixing step includes fastening a number of fasteners (56) to the end plate (22) and the end portion (52) to secure the plate in the end shield (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Obendorfer’s method with the fixing step includes fastening a number of fasteners to the end plate and the end portion as taught by Palmer.  Doing so would secure the plate in the end shield (abstract).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other does not show an electric motor comprising, inter alia, the fastening joint is securable by a predetermined fastening torque and the plurality of deformable ribs are configured to deform at predetermined pressure, wherein the predetermined pressure is at least partially based on the predetermined fastening torque as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hattori et al. (US 2020/0313503 A1) teaches a motor includes a motor main body including a rotor and a stator, a controller, a housing, and a connector. The housing includes a lower housing that holds the motor main body, and an upper housing that holds the controller and the connector. The upper housing includes a connector holder that protrudes outward in the radial direction from an outer peripheral end of the lower housing. The connector holder includes a connector inserting portion into which the connector is inserted in the axial direction. The connector inserting portion includes a ridge portion, which protrudes outward in the radial direction from a straight line connecting both ends of an inner-peripheral-side wall surface in the circumferential direction, on the inner-peripheral-side wall surface facing, in the radial direction, a surface of the connector facing inward in the radial direction.
Devermann et al. (US 20200195079 A1) teaches a method (100) for electrically contact-connecting a winding (40) of an electrical machine (1) to a printed circuit board (92), wherein the electrical machine (1) has an armature (10) with a large number of teeth (20), wherein at least one winding (40), which is formed by an electrical conductor (42), is formed on one of the teeth (20). The method comprises the following steps: routing (110) the conductor ends (45) of the electrical conductor (42) out of the armature (10) in the axial direction of the electrical machine (1), shortening (115) the conductor ends (45) to the same length, routing (120) the conductor ends (45) through in each case one passage opening (67) in a centering element (66), wherein the centering element (66) has a centering means (69) which centers and orients in parallel the routed-through conductor ends (45), wherein the routed-through conductor ends (45) emerge from the centering element (66), routing (125) the conductor ends (45) through in each case one passage opening (73) in a sealing element (72), wherein the routed-through conductor ends (45) emerge from the sealing element (72), inserting (130) the centering means (69) into in each case one passage opening (73) in a sealing element (72), arranging (135) the sealing element (72) at least partially within a passage opening (6) in a housing element (5), and electrically contact-connecting (140) the conductor ends (45) to the printed circuit board (92).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834